Citation Nr: 0714877	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for basal cell carcinoma of the skin, and, if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for prostatitis with benign prostatic hypertrophy 
(BPH), and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied a petition to reopen 
service connection claims for basal cell carcinoma of the 
skin and prostatitis with BPH.

In his May 2004 substantive appeal, the veteran requested a 
hearing before a Decision Review Officer.  Thereafter, in 
June 2004, he indicated that he was satisfied with an 
informal conference in lieu of a hearing.  This informal 
hearing conference took place on June 23, 2004. 

The veteran submitted private medical evidence which was 
received in August 2006, which was not considered by the RO 
or waived for RO review.  A remand pursuant to 38 C.F.R. § 
20.1304 is not required, however, as the private medical 
evidence shows post-service diagnoses of skin carcinoma and 
BPH, which is  duplicative of medical evidence already of 
record.  This medical evidence, in effect, already has been 
considered by the RO.  As such, a remand for RO consideration 
is unnecessary. 

In May 2007, the Board granted a motion to advance the 
veteran's case on the docket.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900. 


FINDINGS OF FACT

1.  The veteran's previous claims for service connection for 
prostatitis with BPH and basal cell carcinoma of the skin 
were denied in Board decisions of May 1997 and August 1998, 
respectively. 

2.  Additional evidence received since the May 1997 and 
August 1998 decisions is neither cumulative nor redundant, 
and raises the possibility of substantiating the veteran's 
claim for service connection for prostatitis BPH and basal 
cell carcinoma of the skin.

3.  During service, the veteran did not participate in a 
radiation-risk activity and actual radiation exposure in 
service is not shown.

4.  The veteran's basal cell carcinoma of the skin is not 
related to active service.

5.  The veteran's prostatitis with BPH is not related to 
active service.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision, denying the claim of 
service connection for basal cell carcinoma of the skin is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  The May 1997 Board decision, denying the claim of service 
connection for prostatitis with BPH is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

3.  New and material evidence has been submitted for the 
claim of entitlement to service connection for basal cell 
carcinoma of the skin and prostatitis with BPH; the claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

4.  The veteran's basal cell carcinoma of the skin was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2006).

5.  The veteran's prostatitis with BPH was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The veteran initially raised a claim of entitlement to 
service connection for skin cancer and a prostate condition 
in September 1994.  Such claim was denied by the RO in a 
March 1995 rating decision.  The veteran appealed both issues 
to the Board.  The Board denied the claim for a prostate 
condition in a May 1997 decision and the skin cancer claim in 
August 1998.  Those decisions are final.  See 38 U.S.C.A. § 
7104.

The veteran filed a petition to reopen his claims for service 
connection for skin cancer and a prostate condition in 
October 2002.  Those claims were denied in an April 2003 
rating decision.  The veteran disagreed with that 
determination and an appeal has since been perfected.  It is 
noted that, from a reading of the August 2004 supplemental 
statement of the case, the RO appears to have reopened the 
veteran's claim of entitlement to service connection for skin 
cancer and a prostate condition and denied them on the 
merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has consistently alleged that his disabilities 
are the result of exposure to ionizing radiation.  Service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service can be established in any of 
three different ways, which have been outlined by the U.S. 
Court of Appeals for Veterans Claims (Court).  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  Greater 
specificity regarding the requirements for service connection 
based on exposure to ionizing radiation follows. 

Regardless of the method of service connection, new and 
material evidence must be submitted to reopen the claim.  
During the veteran's previous claim for service connection, 
he could not remember the name of the nuclear test series 
that was the source of his exposure.  In May 2004 Form 9, the 
veteran indicated that the atmospheric nuclear test series 
for which he was present was Operation IVY.  This evidence is 
new to the file and material to the point which was the basis 
for the previous final denials.  The Board finds that this 
evidence raises a reasonable possibility of substantiating 
the claims.  Accordingly, the petition to reopen the claim 
for service connection for skin cancer and a prostate 
condition is granted.

As to the petition to reopen the claims of service 
connection, reopening has been granted, as discussed above.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).



II. Service Connection

Due Process

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The November 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  The RO developed the evidence regarding possible 
exposure to radiation, as will be discussed below.  As no 
evidence of exposure was acquired for the record, the 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties to assist); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
VA's duty to assist a veteran with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  Here, there is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Finally, as noted above, the RO considered the claims on 
their merits in the August 2004 supplemental statement of the 
case.  Accordingly, there is no prejudice to the veteran by 
the Board's consideration of these claims on the merits.  See 
Barnett, supra.

Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  See generally 38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  First, the 
VA has identified certain diseases which are presumed to be 
the result of radiation exposure.  Such a presumption, of 
course, must be based upon a finding that the veteran was, in 
fact, "a radiation-exposed veteran."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  For VA purposes, the veteran 
will be considered a radiation exposed veteran if he 
participated in a radiation-risk activity during service.  
See 38 C.F.R. § 3.309(d)(3).  Radiation risk activity 
includes onsite participation of atmospheric nuclear testing 
or onsite presence in the six months following an operational 
period of testing and other exposure vectors not relevant 
here.  Id.  The veteran contends that he was exposed to 
radiation from atmospheric nuclear testing when he was 
ordered to Camp Desert Rock in Nevada (also called the Nevada 
Proving Grounds) to prepare communications equipment for a 
nuclear test in late 1952 and early 1953.  

Regulation also provides an alternative framework, should 
presumptive service connection be not warranted.  See 
38 C.F.R. § 3.311.  There are other radiogenic diseases which 
may be service connected directly under the special framework 
set forth in 38 C.F.R. § 3.311.  The list of radiogenic 
diseases, however, is not exclusive.  Other "radiogenic" 
diseases, such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

The RO requested information from the Defense Nuclear Agency 
(DNA) in identifying what, if any, radiation exposure the 
veteran had.  In the DNA's March 1995 reply, the agency 
stated that two nuclear test series occurred at the Nevada 
Proving Grounds during 1952 and 1953, Operations TUMBLER-
SNAPPER, from April 1 to June 20, 1952, and UPSHOT-KNOTHOLE, 
from March 17 to June 20, 1953.  As discussed above, the 
veteran has also identified Operation IVY as the possible 
source of exposure.  The veteran's personnel records indicate 
that he was separated from service on March 6, 1953, so he 
could not have been present for Operation UPSHOT-KNOTHOLE.  
An August 2004 letter from the Defense Threat Reduction 
Agency (formerly the DNA) states that Operation IVY occurred 
in the Marshall Islands, for which the veteran was clearly 
not present.  The remaining question is whether the veteran 
was exposed to radiation as a result of Operation TUMBLER-
SNAPPER.  

The veteran has reported different dates for his presence at 
Camp Desert Rock.  In his original claim for benefits, he 
indicated that he arrived on base in January 1953.  In his 
current claim, he states that he arrived in December 1952.  
These varying dates are repeated in the record.  If the 
veteran arrived at Desert Rock in December 1952, then he may 
have been present during the six month presumptive period.  
During their research into the veteran's exposure history, 
the DNA reviewed the records for the veteran's unit, the 16th 
Signal Battalion Corps, stationed at Camp San Luis Obispo.  
The unit records indicate that men were detached and sent to 
Desert Rock in January and February 1953.  

The Board notes that the veteran has, at times, indicated 
that he arrived on base within weeks of the detonation of a 
nuclear device.  The Board must stress that this is not the 
case.  Operation TUMBLER-SNAPPER concluded on June 20, 1952.  
According to the Field Command at the Proving Grounds 
indicated that the Ground Zero radiation readings were at a 
level considered decontaminated in September 1952 for area T-
1 and December 1952 for area T-2.  No further testing 
occurred until after the veteran was separated from service.  
The Board finds that the veteran was not present onsite 
either at a test, during the operational period of testing, 
or in the six months following the operational period.  The 
Board concludes that the presumption is not for application.  
See 38 C.F.R. § 3.309, supra.  

As actual radiation exposure during service is not shown by 
the evidence, service connection for basal cell carcinoma of 
the skin as a result of radiation exposure is not warranted 
under the presumptive requirements of 38 C.F.R. § 3.309 or 
the alternative framework of 38 C.F.R. § 3.311.  The 
veteran's service at the Proving Grounds does not fit within 
the presumptive period.  Any exposure to ionizing radiation 
may not be conceded as the veteran's duty station was Camp 
San Luis Obispo until after the Proving Ground Field Command 
had determined the site to be decontaminated.  The 
requirements of §§ 3.309 and 3.311 are not met.  It is also 
noted that neither basal cell carcinoma of the skin nor 
prostatitis with BPH are recognized as diseases presumed to 
be the result of radiation exposure.  Although skin cancer is 
recognized as a radiogenic disease, as discussed above, the 
veteran does not meet other regulatory requirements to 
establish service connection.  The rule of resolving all 
reasonable doubt in favor of the claimant does not provide 
any assistance to the veteran on this matter.  The regulation 
specifically states that "[b]y reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.  
Simply put, without corroborative evidence of radiation 
exposure, any determination that the veteran is entitled to 
the benefit provided by 38 C.F.R. § 3.311 would be based on 
nothing more than speculation, which is not permitted under 
the law.

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the evidence of record and can find no 
evidence to show that basal cell carcinoma of the skin or 
prostatitis with BPH was complained of, or diagnosed or 
treated during service.  The veteran's March 1953 separation 
from service physical examination listed his skin and 
genitourinary system as normal.  There is no evidence to show 
either claimed condition was incurred in service.  The Board 
finds that the veteran's basal cell carcinoma of the skin and 
prostatitis with BPH were not incurred in service.  Direct 
service connection must fail.  See Hickman, supra.  

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran was not exposed to ionizing 
radiation during his military service.  Further, there is no 
evidence that the veteran's basal cell carcinoma of the skin 
or prostatitis with BPH were otherwise related to service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for basal cell carcinoma of the skin 
and prostatitis with BPH must, therefore, be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

ORDER

The appeal to reopen a claim of service connection for basal 
cell carcinoma of the skin is granted.

The appeal to reopen a claim of service connection for 
prostatitis with BPH is granted.

Entitlement to service connection for basal cell carcinoma of 
the skin is denied.

Entitlement to service connection for service connection for 
prostatitis with BPH is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


